Name: 2000/459/EC, ECSC, Euratom: Decision of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regions of 20 July 2000 on the organisation and operation of the Office for Official Publications of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2000-07-22

 Avis juridique important|32000D04592000/459/EC, ECSC, Euratom: Decision of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regions of 20 July 2000 on the organisation and operation of the Office for Official Publications of the European Communities Official Journal L 183 , 22/07/2000 P. 0012 - 0015Decision of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regionsof 20 July 2000on the organisation and operation of the Office for Official Publications of the European Communities(2000/459/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION,THE COURT OF JUSTICE,THE COURT OF AUDITORS,THE ECONOMIC AND SOCIAL COMMITTEE,THE COMMITTEE OF THE REGIONS,Having regard to the Treaty on European Union,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to the Treaty establishing the European Atomic Energy Community,Whereas:(1) Article 8 of the Decision of the representatives of the Governments of the Member States of 8 April 1965 on the provisional location of certain institutions and departments of the Communities(1) provided for an Office for Official Publications of the European Communities (hereinafter "the Office") to be located in Luxembourg. That provision was implemented by Decision 69/13/Euratom, ECSC, EEC(2), as amended by Decision 80/443/EEC, Euratom, ECSC(3).(2) The Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(4), at last amended by Council Regulation (EC, ECSC, Euratom) No 2779/98(5), lays down specific provisions regarding the functioning of the Office.(3) The rules governing the Office need to be adapted to take account of change practices in terms of the powers conferred on the appointing authority.(4) There have been major technological advances in publishing, which need to be taken into account in the way the Office operates.(5) Decision 69/13/Euratom, ECSC, EEC has been amended substantially. With fresh amendments being made, the Decision should be recast for the sake of clarity,HAVE DECIDED:Article 1The task of the "Office for Official Publications of the European Communities" (the Office) shall be to publish the publications of the institutions of the European Communities and their departments under optimum technical and financial conditions, operating under the responsibility of those institutions.Article 2For the purposes of this Decision, the following definitions apply:1. "publish": to produce and distribute publications in any shape or form and by any means, present or future;2. "institutions": the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regions;3. "bodies, offices and agencies": the bodies, offices and agencies established by or under the Treaties.Article 31. The Office shall perform the following tasks or have them performed by contractors:(a) publishing the Official Journal of the European Communities (Official Journal);(b) publishing other publications for the institutions of the European Communities or of their departments, without prejudice to paragraphs 2 and 3;(c) publishing publications for bodies, offices and agencies at their request.2. Internal documents may be produced and distributed by each institution.3. The institutions, bodies, offices and agencies may, in exceptional circumstances, publish publications otherwise than through the Office if its involvement would appreciably increase costs or where, for technical reasons, it is unable to meet the urgent requirements involved in producing and distributing a publication to a very short deadline. In this case they shall inform the Management Committee without delay.4. Performance of the Office's tasks shall include the following:(a) collation of documents for publication;(b) preparing and checking texts and other elements, as instructed by the institutions, bodies, offices and agencies;(c) concluding contracts with contractors;(d) printing urgent documents or small print runs;(e) supervising work being carried out;(f) quality control;(g) financial monitoring of contracts with contractors;(h) acceptance as regards quality and quantity;(i) accounting control, including attesting authorisation for payment and issuing certificates in accordance with the Financial Regulation;(j) cataloguing and archiving publications;(k) sales management;(l) distributing publications.The Office shall also provide the institutions, bodies, offices and agencies with all the appropriate technical, financial and commercial information for their publication projects and shall assist them in drawing up standard-form general contracts.5. Decisions to publish shall rest solely with each institution, body, office or agency.Article 41. A Management Committee for the Office shall be set up. Each institution shall have one vote on the Committee.2. The Management Committee shall meet at the initiative of its chairman or at the request of an institution. It shall meet at least every six months.3. The Management Committee's decisions shall be taken by simple majority, except where otherwise stated. Without prejudice to Article 3(5), when the Management Committee is required to take a decision relating specifically to the publication of a text from one of the institutions, that majority shall include the vote of the institution concerned.Article 51. In the common interest of the institutions, bodies, offices and agencies, the Management Committee shall:(a) lay down the rules governing the running of the Office by unanimous decision;(b) lay down policy guidelines for general sales and free distribution by unanimous decision;(c) submit to the institutions, bodies, offices and agencies any suggestions it has for improving the smooth running of the Office;(d) under the budget procedure, draw up estimates of the Office's revenue and expenditure based on a draft prepared by the Director of the Office, and send them to the Commission for the purpose of establishing the Commission's estimates of revenue and expenditure; at the same time, it shall propose to the Commission any adjustments to the Office's establishment plan which it deems necessary;(e) define the types of additional services which the Office may perform against payment for the institutions, bodies, offices and agencies, and the corresponding charges;(f) define the types of services for which the Office may employ subcontractors;(g) draw up an annual management report based on a draft prepared by the Director, covering in particular all revenue and expenditure headings relating to work performed and services supplied by the Office in the light of the analytical accounts; by 1 May of each year it shall send its report on the financial year just ended to the institutions;(h) participate in the appointment of certain officials, as provided for in Article 6.2. As regards the Official Journal, the management Committee's powers shall include the following:(a) to ensure that the competent authorities in each institution take the basic decisions that are to be applied jointly by the institutions using the Official Journal and to ensure that the decisions adopted are duly implemented;(b) to put forward any proposals it has for improving the structure and presentation of the Official Journal;(c) to put forward proposals to the institutions for harmonising the presentation of texts for publication;(d) to examine any difficulties encountered in the course of day-to-day operations in publishing the Official Journal and to issue the necessary instructions to the Office and put forward appropriate recommendations to the institutions in order to overcome them;(e) to decide unanimously whether, and in what circumstances, publications originating outside the institutions can be accommodated in the Official Journal. This provision shall not, however, apply to publications made pursuant to Community legislation;(f) in accordance with Article 133 of the Financial Regulation, to request the Commission to open a bank account in order to handle working funds to finance essential operations for publication of the Official Journal that have been subcontracted.3. The Management Committee shall adopt its Rules of Procedure by unanimous decision, after having submitted them to the institutions. It shall appoint a chairman from among its members.Article 61. The powers of the appointing authority in respect of officials or other servants in grades A 1, A 2, A 3 and LA 3 shall be exercised by the Commission as described below.The Commission shall not appoint officials in grades A 1, A 2, A 3 and LA 3 unless the Management Committee has given a favourable opinion. In the case of grades A 1 and A 2 the opinion must be unanimous.The Management Committee shall be closely involved in any procedures that have to be completed before the appointment of officials or other servants in grades A 1, A 2, A 3 and LA 3, especially in drafting the vacancy notice, examining applications and appointing selection boards for competitions.2. The powers of the appointing authority in respect of officials or servants other than those referred to in paragraph 1 shall be exercised by the Commission. The Commission may delegate these powers to the Director of the Office.The Commission, or the Director of the Office if the powers of the appointing authority have been delegated to him, shall inform the Management Committee of all appointments, contracts signed, promotions or disciplinary proceedings initiated in respect of officials or servants other than those referred to in paragraph 1. If the Commission has not delegated the powers of the appointing authority to the Director of the Office in respect of these officials or servants, the acts in question shall be adopted by the Commission on proposals from the Director.3. The administrative procedures connected with the official acts mentioned in paragraphs 1 and 2, and the day-to-day management of personnel, in particular with regard to retirement, sickness insurance, accidents at work, salaries and leave, shall be carried out in the same manner as for Commission staff serving in Luxembourg.4. Notices of vacancies at the Office shall be made known to officials in all the Community institutions in good time.Article 71. The appropriations allocated to the Office, the total amount of which shall be shown under a separate heading within the section of the budget relating to the Commission, shall be set out in detail in an annex to that section.This annex shall be in the form of a statement of revenue and expenditure subdivided in the same way as the sections of the budget.2. Posts at the Office shall be listed in an annex to the table showing the Commission's staff.3. Each institution, body, office or agency shall act as authorising officer for appropriations under the heading "publishing expenditure" in its budget. The costs of free distribution of publications shall be borne by the institution, body, office or agency concerned. The Management Committee shall establish procedures for cooperation on accounting between the Office and the institutions, bodies, offices and agencies.4. Services rendered by the Office against payment shall be invoiced as laid down by the Management Committee. At the end of the financial year, the Management Committee shall inform the budget authority of the breakdown of amounts obtained in this way within the annex to the budget heading.5. The Office shall keep separate accounts for the sale of the Official Journal and publications. Net receipts from sales shall be passed on to the institutions, bodies, offices and agencies after the financial year has ended."Net receipts from sales" means: the total sum of invoices, minus management, recovery and costs.Article 8The Director of the Office shall be responsible for the smooth running of the Office, acting under the authority of the Management Committee within the limit of its powers. He shall provide secretarial services for the Management Committee, report to the Committee on the performance of his duties and submit to it any proposal he has for improving the running of the Office. He shall have official authority over the Office's staff. Should the Director be absent or unavailable, his duties shall, by way of exception to the rules on replacements, be performed by a member of the Office designated by the Management Committee.Article 9Decision 69/13/Euratom, ECSC, EEC is hereby repealed.References to the repealed Decision shall be understood as referring to this Decision.Done in Brussels and Luxembourg, 20 July 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentF. ParlyFor the CommissionThe PresidentR. ProdiFor the Court of JusticeThe PresidentG. C. RodrÃ ­guez IglesiasFor the Court of AuditorsThe PresidentJ.O. KarlssonFor the Economic and Social CommitteeThe PresidentB. Rangoni MachiavelliFor the Committee of the RegionsThe PresidentJ. Chabert(1) OJ 152, 13.7.1967, p. 18.(2) OJ L 13, 18.1.1969, p. 19.(3) OJ L 107, 25.4.1980, p. 44.(4) OJ L 356, 31.12.1977, p. 1.(5) OJ L 347, 23.12.1998, p. 3.